Citation Nr: 1327632	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  05-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) or bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied service connection for bipolar disorder and also denied reopening a previously-denied claim of service connection for PTSD.  The Veteran appealed both issues.

In April 2008 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

In December 2009 the Board issued a decision that denied service connection for bipolar disorder; the Board's action also reopened the claim for service connection for PTSD and remanded that issue to the Originating Agency for development of the merits.  The Veteran did not appeal the Board's denial of service connection for bipolar disorder, so that decision is final.  See 38 C.F.R. § 20.1100 (2002).

In September 2010 the Board once again remanded the remaining issue - entitlement to service connection for PTSD - to the Originating Agency for further development.  After the file was returned to the Board, the Board issued a decision in January 2012 denying service connection for PTSD.

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision, finding that the Board had not considered whether service connection should be granted for a psychiatric disorder other than PTSD, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Court did not disturb the Board's denial of service connection for PTSD.  The Board has characterized the issues on the title page to comport with the Court's action.

In May 2013 the Board remanded the case to the RO for development action in compliance with the Court's action, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD and with bipolar disorder, both of which disabilities have been determined by the Board to not be service-connected.

2.  In addition to PTSD and bipolar disorder, the Veteran has had various psychiatric diagnoses since discharge from service.

3.  Psychiatric disorders other than PTSD, and bipolar disorder are not etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In May 2013 the Board remanded the case to the Originating Agency for the purpose of providing the Veteran with notice in regard to the new issue that had been identified by the Court.  The Originating Agency provided compliant notice in May 2013 and subsequently readjudicated the claim in July 2013.  

Where there is a timing defect in a case, VA may cure the defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The readjudication may come in the form of the issuance of a SOC following the issuance of the VCAA notice.  Mayfield, id.;  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  To the degree there was a timing defect in the notice provided the Veteran, such defect has been cured.

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained service treatment records (STRs), service personnel records, disability records from the Social Security Administration (SSA) and post-service treatment records from those VA and non-VA providers the Veteran has identified as having treatment records that could be relevant to the issues on appeal.  The Veteran has been afforded appropriate VA psychiatric examinations during the course of the appeal.  As explained below, the Veteran is not shown to have had a psychiatric disorder during service and there is no medical evidence suggesting an etiological relationship between post-service psychiatric disorders, variously diagnosed, and service.  Accordingly, remand for further VA examination is not warranted at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

The Veteran was afforded a hearing before the Board.  There are two duties imposed on the person who presides at a hearing: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked; these duties are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  8 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  Here, during the hearing the presiding Member of the Board explicitly cited the bases for the prior determination and elicited testimony from the Veteran in regard to his service during the period in question and to any existing outstanding evidence that should be pursued prior to adjudication of the appeal.  During the hearing the appellant demonstrated actual knowledge of this information.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate the claim).  The Board accordingly finds the Veteran is not prejudiced by any error associated with the hearing.

The most recent Joint Motion for Remand, as incorporated by the Court's Order in July 2012, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its January 2012 decision, such defects would have been brought to the Court's attention in the interest of judicial economy. 

Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Applicable Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted on a presumptive basis for a psychotic disorder that is shown to a compensable degree within one year after discharge from service, even if not shown during service.  38 C.F.R. §§ 3.307, 3.309(a).
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence

Service treatment records (STRs) show no indication of psychiatric complaints.  In a self-reported Report of Medical History, prepared in support of his separation examination in April 1996, the Veteran denied current or past depression or excessive worry and denied nervous trouble of any sort; the corresponding Report of Medical History shows clinical psychiatric evaluation as "normal."

The Veteran was discharged from service in June 1996.

The Veteran presented to the VA clinic in December 1998 complaining of depressive symptoms including decreased sleep and interest, increased guilt, poor concentration, fluctuating appetite, isolation and withdrawal, feelings of helplessness and hopelessness, feelings of worthlessness, crying, paranoia, suicidal ideation, nightmares of war, hypervigilance, hyperstartle, reliving war trauma and excessive worry about current problems.  The Veteran's mother stated the Veteran had been unable to adjust to civilian life in the two years since his discharge from service and was depressed even before separation from service.  The clinical assessment was PTSD and depressive disorder with anxiety.

Subsequently in December 1998 the Veteran underwent a VA psychology evaluation in which he took a battery of tests and diagnostics.  The psychologist stated the tests were consistent with a diagnosis of PTSD, although further evaluation would be helpful in substantiating that diagnosis.  No diagnosis other than PTSD was suggested in the report.
.
In January 1999 the Veteran submitted a claim for service connection for PTSD.

The Veteran had a VA psychological evaluation in January 1999 due to complaints of sleep impairment.  He reported occasionally feeling that he was back in the Persian Gulf.  The author, a medical student, continued the previous diagnosis of PTSD and depressive disorder with anxiety.

A subsequent VA treatment note, by a health science specialist, notes an impression of PTSD only.  During interview the Veteran reported combat exposure during service and reported continued symptoms since discharge from service.

Lay statements were submitted in May 1999 from the Veteran's mother, his brother, and his acquaintance Ms. LK essentially asserting that the Veteran was a normal, well-adjusted person prior to service and that he returned from service with a changed personality.  The letter referred to specific events in service such as being deserted by his wife, the death of his father, and traumatic deployments to Africa and the Persian Gulf area.

The Veteran received VA domiciliary inpatient treatment in June-July 1999 for psychiatric symptoms.  The Veteran reported various traumatic episodes associated with service in Somalia.  The clinical diagnosis was PTSD and mixed substance abuse in partial remission.  The previous diagnosis of depressive disorder with anxiety was not continued.     

A rating decision in August 1999 denied service connection for PTSD.

In September 1999 the Veteran's representative submitted a request for reconsideration of the previous denial.  The RO issued a rating decision in February 2001 that continued the previous denial of service connection for PTSD.

A VA mental health clinic (MHC) outreach screening note dated in July 2002 shows a diagnosis of substance abuse, rule out cluster B personality disorder, rule out PTSD.

The file contains a VA admission assessment in July 2002 showing the Veteran presented complaining of feeling overwhelmed by his personal problems.  He reported adjustment problems since returning from Somalia and also reported a constellation of PTSD symptoms related to Somalia.  Diagnosis was PTSD, depressive disorder not otherwise specified (NOS), alcohol abuse, nicotine dependence and marijuana abuse.  Inpatient treatment was denied because the Veteran did not meet admission criteria.   He consequently received inpatient treatment for less than one day and was discharged with a diagnosis of depressive disorder.
 
The Veteran was treated at the VA MHC in August 2002 for symptoms including mood swings, depression, hallucinations, panic/anxiety attacks, insomnia, excessive worry, restlessness, crying spells and nightmares.  Diagnosis again was depressive disorder NOS, history of PTSD, alcohol dependence in remission and cannabis abuse.  The Veteran was again denied inpatient admission because he did not meet the appropriate criteria.

The Veteran had VA inpatient psychiatric treatment in October 2002 for suicide ideation; admitting diagnosis was PTSD with suicide ideation.  During treatment he stated that his experience in service was "both good and bad" in that he had seen traumatic sights and experienced the dissolution of his marriage and the death of his father; coupled with having lost his sense of "belonging" to the Marine Corps he had lost everything important to him in a short period.  The clinical assessment was that the Veteran had special difficulties with cultural identity and feeling disrespected by both African and American blacks.  He had [reportedly] witnessed "terrible atrocities" in Somalia and felt helpless to do anything about it.  The Veteran felt "lost" since returning to the United States, where he felt misunderstood.  He had been unable to hold a job, and his relationships with others were complicated by his attitudes and his inability to manage anger responses appropriately.  The current diagnosis at discharge was PTSD, depressive disorder NOS, alcohol abuse, nicotine dependence and marijuana abuse.
  
A subsequent VA MHC note in October 2002 notes current diagnosis of PTSD, major depression and addiction (alcohol and cannabis abuse).

In October 2002 the Veteran submitted a request to reopen a claim for service connection for PTSD, citing several new claimed in-service stressors.  The claim was denied by a rating decision in December 2002.


The Veteran presented to Southeast Arkansas Behavioral Healthcare System in January 2003 for crisis intervention, complaining of sleep disturbance, social isolation, recurrent nightmares and flashbacks.  He related "horrible experiences" in service.  The author, a psychiatric social worker, entered a provisional diagnosis of PTSD.

Treatment notes from Southeast Arkansas Behavioral Healthcare System include a social history assessment in January 2003 noting a history of PTSD that was being treated by VA.  The Veteran endorsed flashbacks relating to service and stated he believed himself to have Gulf War Syndrome.  The author, a social worker, stated the Veteran had PTSD related to service.  The author diagnosed PTSD and depressive disorder NOS.

During individual therapy at Southeast Arkansas Behavioral Healthcare System in February 2003 the Veteran reported he did not feel accepted in civilian life but rather felt much more comfortable in his life in service.

The Veteran had a psychiatric evaluation at Southeast Arkansas Behavioral Healthcare System in April 2003.  The Veteran's current primary complaint was anger management.  The Veteran's mother stated that shortly after discharge from service the Veteran hit her, leaving a scar.  The Veteran endorsed flashbacks of events in Somalia and elsewhere in service.  The Veteran was noted to have a history of dressing in Marine camouflage and then going outdoors to stab himself.  The psychiatrist performed an MSE and noted observations in detail.  The psychiatrist diagnosed PTSD, intermittent explosive disorder and depressive disorder NOS. 

A July 2003 disability determination by SSA granted disability benefits for PTSD (primary diagnosis) and intermittent explosive disorder (secondary diagnosis) effective from July 2002. 

In October 2003 the Veteran submitted a claim requesting service connection for PTSD and bipolar disorder.  

The Veteran had a VA psychiatric examination in April 2004 in which he reported having been depressed in recent months by events in Iraq.  He complained of sleep problems with nightmares and hot flashes and intrusive thoughts about his experiences in service.  He reported that since discharge from service he had become easily startled, isolative and anxious; he stated he could not work because he was unable to get along with co-workers.  The examiner performed a mental status examination (MSE) and noted observations in detail.  The examiner diagnosed chronic PTSD; no other diagnosis was recorded.  The examiner specifically stated the Veteran was not shown to have bipolar disorder, and that his depression was secondary to his PTSD.  

The Veteran submitted a Statement in Support of Claim in May 2004 asserting that his four-year enlistment in the Marine Corps was very stressful.  His mother submitted a lay statement asserting that the Veteran demonstrated changed behavior immediately after basic training and that he was "completely different" when he returned from Somalia.

In May 2004 the RO issued the rating decision on appeal, which denied service connection for bipolar disorder and also denied reopening a previously-denied claim of service connection for PTSD.

The Veteran was treated at the emergency room (ER) of Stuttgart (Arkansas) Regional Medical Center (RMC) in August 2004 for reported suicide ideation.  He was subsequently transferred to the VA hospital for psychiatric evaluation.  The discharge diagnosis from Stuttgart RMC was suicidal ideation, alcohol and marijuana abuse.   When the Veteran arrived at the VA ER the initial diagnosis was depression.  He consequently had an outpatient psychiatric consult the same day in which he complained of being depressed ever since his return from Somalia; past psychiatric history was significant for diagnosed PTSD, depressive disorder NOS and substance abuse issues.  The Veteran complained of multiple neurovegitative symptoms of depression and marital strife with his wife, PTSD symptoms and significant substance abuse.  The current diagnosis was PTSD, depressive disorder NOS, alcohol dependence, nicotine dependence and marijuana dependence.

The Veteran was examined by psychologist Charles M. Spellman in May 2005 for Mental Status and Evaluation of Adaptive Functioning.  The Veteran reported having been in combat during service.  He complained of current sleep disturbance, flashbacks, violent spurts, homicidal thoughts, depression, hallucinations, panic attacks, isolation, fear and anxiety.  Dr. Spellman diagnosed PTSD, panic disorder, major depressive disorder and alcohol abuse.  

A May 2005 disability determination by SSA continued disability benefits for PTSD (primary diagnosis) and panic attacks (secondary diagnosis).

The Veteran testified before the Board in April 2008 in regard to his claimed PTSD, to include previous diagnosis and in-service stressors.  He also testified he had been diagnosed with bipolar disorder manifested by mood swings.  PTSD was diagnosed before bipolar disorder.  No other psychiatric diagnoses were discussed during the hearing.

In February 2009 the Board issued a decision denying service connection for bipolar disorder, and in January 2012 the Board issued a decision denying service connection for PTSD.

The Court issued an Order in July 2012 that incorporated comments from the underlying Joint Motion for Remand.  The Joint Motion asserted the Board had failed to consider whether service connection for a psychiatric disorder other than PTSD or bipolar disorder (specifically, depressive disorder NOS, panic disorder or explosive disorder) was warranted.

The Board remanded the case to the Originating Agency in May 2013 for actions in compliance with the Joint Motion as incorporated by the Court's Order; i.e., the Originating Agency was instructed to send a letter to the Veteran advising him of the recharacterized issue, to provide him the appropriate period to respond, and to thereafter adjudicate the issue in the first instance.
 
In response to the Board's remand, the Originating Agency sent a letter to the Veteran in May 2013 advising him of the elements required to establish service connection for a psychiatric disorder other than PTSD or bipolar disorder and of the respective responsibilities of the claimant and VA to obtain such evidence.  The Veteran did not respond, and the RO issued a Supplemental Statement of the Case in July 2013 denying the claim.  The file was thereupon returned to the Board for further appellate review. 





Analysis

Review of the file shows various psychiatric diagnoses since the Veteran was discharged from service.  Thus, the first element of service connection - medical evidence of a disability - is met.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza, 7 Vet. App. 498.

In this case there is no competent and credible evidence showing the Veteran had a psychiatric disorder that was manifested during service.  In that regard, STRs are silent in regard to symptoms, the Veteran himself denied current or past psychiatric symptoms (to include depression, nervousness or excessive worry) at the time of his separation from service, and clinical psychiatric evaluation at discharge from service was "normal."  Further, service personnel records are silent in regard to disciplinary actions that could indicate early manifestations of anger management symptoms, to include explosive disorder, during service.

The Board also observes that the diagnosed disorders cited above were documented two or more years after discharge from service, and no medical professional has voiced an opinion asserting an etiological relationship between those diagnoses and service.

In the absence of evidence of injury or disease during service, and the absence of any competent evidence associating post-service disorder with service, the Board finds the Veteran has not shown a basis for entitlement to service connection for a psychiatric disorder other than PTSD or bipolar disorder.

In this regard, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.  The Board has also carefully considered the lay evidence in the form of letters from the Veteran's family and acquaintances describing his visible behavior before, during and after service.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The lay evidence of record is not understood as intended to show a diagnosed psychiatric disorder, since psychiatric diagnoses and etiologies are complex issues beyond the competence of a layperson.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372, 1376-77.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Instead, the lay evidence is offered to show the onset and continuity of the Veteran's visible symptoms.  This is within the competence of a layperson; see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Indeed, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. 465, 469.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465, distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Addressing the competence and the credibility of the lay evidence offered, the Board finds the statements of the Veteran and his mother, attesting to visible psychiatric symptoms during the Veteran's service, to be not credible because they are inconsistent with the Veteran's explicit denial of such symptoms at the time of his separation from service.  They are also inconsistent with medical evidence of record in the form of his "normal" psychiatric evaluation at discharge.

In regard to lay statements asserting the Veteran has had continuous psychiatric symptoms since discharge from service, the Board observes that evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a) for a psychotic disorder that is manifested within the first year after service to a degree of 10 percent, but lay people are not competent to classify observed behavior as psychotic.  Absent medical evidence that this is the case here, this lay evidence does not provide a basis for an award of benefits.  Indeed, it supports the conclusion the onset of disability occurred after service, since the service records fail to show any evidence of psychiatric impairment.  

In sum, based on the evidence and analysis above the Board finds the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





ORDER

Entitlement to service connection for a psychiatric disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


